Citation Nr: 0104089	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-20 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for COPD in a September 1998 rating decision; the veteran was 
informed of the decision and of his appellate rights on 
September 28, 1998.

2.  The veteran disagreed with the September 1998 rating 
decision and the RO provided a statement of the case 
concerning the matter to the veteran on July 28, 1999.  

3.  Thereafter, a substantive appeal addressing the issue of 
entitlement to service connection for COPD was not received 
from the veteran until October 4, 1999.


CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to a September 1998 rating decision denying service 
connection for COPD.  38 U.S.C.A. § 7105(a)(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

The veteran's claim for service connection for COPD was 
denied in a September 1998 rating decision.  The veteran was 
informed of the decision and of his appellate rights in 
September 1998.  In response to his Notice of Disagreement, 
he was provided a statement of the case on this issue in July 
1999.  Thereafter, in October 1999, the veteran filed a 
Substantive Appeal addressing the denial of service 
connection for COPD.  Since a Substantive Appeal with respect 
to the denial of service connection for COPD was not received 
within one year of notice of the September 1998 rating 
decision or within 60 days of the issuance of the statement 
of the case, the Board must conclude that the veteran has not 
filed a timely Substantive Appeal with respect to this issue.  
Although the veteran addressed the issue on appeal in 
testimony at an October 1999 hearing at the Louisville, 
Kentucky RO and that testimony can be accepted instead of a 
formal Substantive Appeal in some instances, the hearing 
itself came too late to remedy the defect.  This is because 
the hearing was not held until after the time period during 
which the veteran had to file his Substantive Appeal.  
Accordingly, the appeal with respect to this issue is 
dismissed.






ORDER

The appeal as to entitlement to service connection for COPD 
is dismissed.


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

